923 F.2d 870
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.CENTURY WRECKER CORPORATION, Plaintiff-Appellee,v.VULCAN EQUIPMENT COMPANY LIMITED, Vulcan Equipment Company,Inc., and Holmes International, Inc., Defendants-Appellants.
No. 90-1287.
United States Court of Appeals, Federal Circuit.
Nov. 16, 1990.Suggestion for Rehearing In Banc Declined Dec. 12, 1990.

Before ARCHER, CLEVENGER and RADER, Circuit Judges.
ARCHER, Circuit Judge.


1
This appeal was filed by Vulcan Equipment Company Limited, Vulcan Equipment Company, Inc., and Holmes International, Inc.  (Vulcan) from the Order, dated December 14, 1989 (CIV-1-89-310), of the United States District Court for the Eastern District of Tennessee, adding Vulcan Equipment Company, Inc. as a party defendant, and the court's Memorandum and Order, dated February 14, 1990, on reconsideration in which it certified for interlocutory appeal the following question:


2
[W]hether, in light of the recent amendments to the general venue statute contained in 28 U.S.C. Sec. 1391(c), the first clause of 28 U.S.C. Sec. 1400(b) now defines a corporate defendant to "reside" in any judicial district in which that corporation is subject to personal jurisdiction at the time the action is commenced?


3
We granted the petition for permission to appeal on May 22, 1990.  28 U.S.C. Sec. 1292(b), (c) (1982).


4
At oral argument, as well as in a prior filed motion, Vulcan stated that the recent decision of this court in VE Holding Corp. v. Johnson Gas Appliance Co., Nos. 90-1270, 90-1274, slip op.  (Fed.Cir. Oct. 24, 1990), decided the "precise issue" that is on appeal in this case.  Accordingly, the certified question is answered in the affirmative, and the Order of the district court, dated December 14, 1989, underlying the certified question is affirmed on the basis of the VE Holding Corp. decision.